UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):December 22, 2011 Joy Global Inc. (Exact name of Registrant as Specified in Its Charter) Delaware 001-09299 39-1566457 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 100 E. Wisconsin Avenue, Suite 2780 Milwaukee, WI 53202 (Address of Principal Executive Offices) Registrant’s telephone number, including area code: (414) 319-8500 (Former Name or Former Address, if Changed Since Last Report): Not Applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Solicitation material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a.-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure. On December 22, 2011, Joy Global Inc. (the “Company”) issued a press release announcing that the Anti-monopoly Bureau of the Ministry of Commerce of the People’s Republic of China has approved the Company’s pending purchase of 534.8 million shares, or approximately 41.1% of the outstanding common stock, of International Mining Machinery Holdings Limited, a leading designer and manufacturer of underground mining equipment in China.A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference.The Company is furnishing this Current Report on Form 8-K, including the attached exhibit, pursuant to Item 7.01 (Regulation FD Disclosure) of Form 8-K. Item 9.01Financial Statements and Exhibits. (d) Exhibits. Press Release, dated as of December 22, 2011, of Joy Global Inc. announcing the receipt of regulatory approval. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. JOY GLOBAL INC. Date: December 22, 2011 By: /s/ Ricky T. Dillon Ricky T. Dillon Vice President, Controller and Chief Accounting Officer (Principal Accounting Officer)
